Citation Nr: 9924077	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disability with pes cavus, calluses, and status post release 
of hammertoes with partial phalangectomy of the left third 
toe, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the Winston-Salem, North Carolina RO.  This case was 
before the Board in September 1998 when it was remanded for 
additional development.

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected bilateral 
foot disability is more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's feet.  For 
example, a January 1997 VA examination report notes the 
veteran's complaints of severe foot pain.  In addition, 
during a June 1998 Travel Board hearing, the veteran 
testified that his bilateral foot disability had gotten worse 
since the January 1997 VA examination.  He stated that the 
pain in his feet is constant.  He further stated that he has 
dropped foot bilaterally and hammertoes on all but his two 
great toes.  He stated that he uses a cane pretty much all 
the time; the furthest he walks is 25 yard to the mailbox, 
and this is very painful.  VA treatment records dated in 
August 1997 note the veteran's complaints of calluses and 
pain when walking.  It was noted that the veteran was wearing 
orthopedic shoes with inserts; however, the veteran indicated 
that the inserts did nothing to relieve the pain and pressure 
in his feet.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its September 1998 Remand, the RO directed that the 
veteran be afforded a VA orthopedic examination to determine 
the nature and severity of his service-connected bilateral 
foot disability.  The examiner was asked to determine whether 
the veteran's feet exhibit weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected bilateral foot disability.  Determinations on 
whether the feet exhibit pain with use were to be noted and 
described.  In addition, the examiner was asked to describe 
any dropped forefoot or hammertoes if present.

The evidence of record indicates that while the veteran 
underwent a VA special examination of the feet in February 
1999, the report of examination does not contain all the 
information specifically requested in the September 1998 
Remand.  The February 1999 VA examination report notes the 
veteran's complaints of severe pain in his feet and toes.  
The examiner noted range of motion of the feet, toes and 
ankles as "normal," and further noted that the veteran 
walked with a cane and special orthopedic shoes.  Painful 
callosities were noted bilaterally.  The examiner indicated 
that hammertoes were not present.  The Board notes that the 
examiner made no determinations concerning pain, weakness, 
fatigability and incoordination in terms of the degree of 
additional range of motion loss.  Furthermore, the examiner 
did not indicate whether any dropped forefoot was present.  
In accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.  In view of 
the foregoing, the veteran should be afforded a VA 
examination to clarify the nature and severity of his 
bilateral foot disability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the September 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected bilateral foot 
disability.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present due to the service-connected 
bilateral foot disability.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  In addition, the 
examiner should note the presence or 
absence of any dropped forefoot.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folders 
and a copy of this Remand must be made 
available to the examiner for review.

2.  Thereafter, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



